Mr. Justice Fisher
delivered the opinion of the court.
The complainants as judgment creditors of William H. Sheffield, filed this bill in the superior court of chancery, for the purpose of subjecting to the payment of their respective judgments a lot of ground situate in the city of Vicksburg, on ■ which it is alleged the defendants Cobb and Manlove hold a lien to secure them against certain acceptances of bills of exchange, drawn by the said Sheffield. The bill, in substance, alleges that Sheffield has provided or placed in the hands of said acceptors, a sufficient amount of means with which to pay off said bills, or if already paid, to reimburse the acceptors. It is further alleged, that though the lien has been, in effect discharged, it is still outstanding, or does not. appear by the record to have been satisfied; and that the complainants are for this reason embarrassed in pursuing their legal remedies, to subject the property to the payment of their judgments.
The bill further alleges, that Fo'lkes and McRea and others are indebted to Sheffield, or have effects of his in their hands, or know of persons who are thus indebted, or have effects of the said Sheffield in their hands. .
The several defendants in the. court below, interposed a demurrer to the bill, which demurrer being overruled by the chancellor, they prosecuted their appeal from that decree to this court.
So far as the bill seeks to subject the lot of ground already named to the complainants’ judgments, 'it is clear that it ought to be sustained. This point requires no argument. But it is nevertheless equally clear, that as to the other object, and the other parties, it ought to be dismissed. No relief is sought which the complainants could not with less delay, and certainly much less expense to all parties, obtain at law, by merely making their affidavit, and causing process of garnishment to be *126issued against the several alleged debtors of the judgment debtor, under the statute. The remedy in the latter case would be simple, attended with no expense, and with but little inconvenience to the garnishees. Indeed, they would be allowed by the court, out of the debts due to the judgment debtor, under the statute, reasonable compensation for their loss of time and trouble in attending court. It is not pretended, that the defendants thus brought before the court, claim either the money or effects averred to be in their hands, under any fraudulent agreement or assignment of the judgment debtor, made with a view of hindering, delaying, or defrauding the complainants in collecting their judgments. But that they are simply debtors of the said judgment debtor, or have effects of his in their hands, or know of persons who are so indebted. These allegations would, if incorporated into an affidavit, or other preliminary steps necessary to be taken to obtain writs of garnishment, be held sufficient for that purpose. But so far from showing or tending to show a case, requiring the interposition •of a court of equity, they show directly the reverse, — a case in which the court of law rendering the judgments is fully competent to give the relief sought. The remedy in equity would not be even more complete or certain than at law, but on the -contrary would be attended with greater expense, delay, and .inconvenience to all parties.
In conclusion, we remark in regard to the authorities cited ■by the complainants’ counsel, that they establish only what opposing counsel admits; that where the debtors claim under a 'fraudulent assignment from the judgment debtor, or where ¡there is some impediment, which may exist or be interposed to (defeat or embarrass proceedings at law, then a court of equity may take jurisdiction of the question, and afford the desired relief. No such pretence, however, is even hinted at in this case. It is in all respects a simple case of garnishment.
Decree reversed; demurrer as to Folkes and McRea and. others, pursued as garnishees, sustained; and cause remanded to be proceeded in as to the real estate, and parties interested therein.